Citation Nr: 1210460	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-48 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which continued the Veteran's 20 percent disability rating.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in June 2011.  A transcript of that hearing is of record.


FINDING OF FACT

VA audiometric test results from June 2008 and October 2010 reveal that the Veteran had no more than level V hearing loss for the right ear and level IV hearing loss for the left ear during the appellate period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in May 2008 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records, and provided him with multiple VA audiological examinations.  The Veteran has not indicated that there are any outstanding treatment records he wished VA to obtain.  Additionally, the October 2010 VA examiner described the functional effects caused by the Veteran's hearing loss in the examination report, as required by Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Therefore, VA's duty to provide a thorough and contemporaneous VA examination has been met.  

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, the Board finds that no prejudice results to the Veteran in adjudicating his claim on the evidence of record, as this evidence adequately addresses the pertinent rating criteria and is sufficient for the Board to consider the functional effects of his service-connected bilateral hearing loss.

II.  Increased Rating

The Veteran was initially granted service connection for bilateral hearing loss in a July 1983 rating decision.  He was assigned a 20 percent disability rating, effective February 24, 1983, the date of his original service connection claim.  The Veteran filed the instant claim for an increased disability rating for service-connected bilateral hearing loss in April 2008.  

In evaluating this appeal, the Board notes that the Veteran's bilateral hearing loss disability has been continuously rated as 20 percent disabling since February 1983.  Therefore, it is protected and cannot be reduced.  

	A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, because the level of impairment associated with the Veteran's hearing loss has been relatively stable throughout the appeal period, the application of staged ratings is inapplicable in this case.

The Veteran bears the burden of presenting and supporting his claims for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Other than in exceptional cases, VA arrives at the proper designation of hearing loss in each ear by mechanical application of Table VI; Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  It is noteworthy that Table VII was amended since the Veteran was first assigned a rating disability for bilateral hearing loss, in that hearing loss is now rated under a single code, Diagnostic Code 6100, regardless of the percentage of disability.  See 64 Fed. Reg. 25204 (May 11, 1999).  

	B.  Analysis

The claims file contains VA treatment records dated from October 2007 to April 2008 revealing that the Veteran has received fairly regular VA treatment for his hearing loss.  The Veteran was seen for a VA audiological consultation in November 2007.  The VA audiologist noted that puretone testing revealed that the Veteran had a severe to profound to moderate mixed hearing loss in the left year, and severe to profound to mild mixed hearing loss in the right ear.  Speech discrimination scores were notes as excellent in the right ear and good in the left.  Numeric results of audiological testing were not attached to the report.  

The Veteran was subsequently afforded a VA audiological examination in June 2008 in connection with his increased rating claim.  During the examination, the Veteran noted to the examiner that his hearing disability caused greatest difficulty when trying to comprehend conversational speech, especially in the presence of background noise.  He reported having difficulties in many listening environments, even with amplification.  The results of audiometric testing performed during the examination are as follows, with puretone thresholds recorded in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
85
45
30
50
LEFT
95
55
50
50

The average pure tone threshold in the Veteran's right ear was 52.5 decibels, and the average pure tone threshold in his left ear was 62.5 decibels.  On the Maryland CNC speech recognition test, the Veteran received a score of 88 percent for each ear.  These results equate to an assignment of level II for the right ear and level III for the left ear using Table VI.  These levels correspond to a noncompensable rating when applied to Table VII.  

The Veteran was later afforded his most recent VA audiological examination in October 2010.  Results of audiometric testing performed during that examination are as follows, with puretone thresholds recorded in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
80
55
45
45
LEFT
90
50
50
55

The average pure tone threshold in the Veteran's right ear was 56.25 decibels, and the average pure tone threshold in the Veteran's left ear was 61.25 decibels.  On the Maryland CNC test, the Veteran received a score of 76 percent for the right ear and a score of 84 percent for the left ear for word recognition.  These results equate to an assignment of level IV hearing loss for the Veteran's left ear and level V hearing loss for his right ear, which merits a 10 percent rating upon application of Tables VI and VII.  In the examination report, the examiner indicated that the Veteran's hearing loss had significant effects on his occupation because of his difficulty hearing and decreased concentration.  The examiner indicated that the Veteran's hearing disability did not have an effect on his usual daily activities.  

At his June 2011 personal hearing, the Veteran provided credible testimony indicating that he could not deal with the public without having his hearing aids in place.  He reported that he worked part-time for an auto parts store which required him to deal with the public.  He reported having an especially difficult time understanding customer over the telephone.  He additionally reported that he had difficulty understanding voices that fell within certain tone ranges and that he had to significantly raise the volume of his television in order hear.  

Considering all of the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for bilateral hearing loss.  Audiometric testing results from the above-described examinations showed that the Veteran at most had level V hearing loss in the right ear and level IV hearing loss in the left ear during the appellate period.  In order to be entitled to the next higher 30 percent disability rating, the Veteran would need to be shown to have at least level VI hearing loss, bilaterally.  

Finally, the Board acknowledges the reports of the Veteran's VA examiners regarding his difficulty hearing conversational speech and the significant effect his hearing loss has had on his occupation.  Additionally the Board acknowledges the Veteran's credible lay testimony regarding his difficulty understanding the tones of voice of certain customers, and his difficulty communicating with customers over the telephone.  Moreover, the Board acknowledges that the Veteran is competent to testify to his hearing loss symptoms.  Nevertheless, the rating criteria for hearing loss contemplate some degree of functional difficulty due to demonstrable hearing loss.  Furthermore, the rating schedule for hearing loss relies primarily on the application of objective test data.  See 38 C.F.R. §§ 4.85, 4.86 (2011); Martinak, 21 Vet. App. at 455.  Therefore, while the Board has found that the Veteran has provided competent and credible lay testimony regarding how his hearing loss affects his daily life and is sympathetic towards his complaints, his described symptomatology does not change the finding the objective evidence of record does not support the grant of a higher evaluation.

In reaching the determination that the Veteran is not entitled to a higher disability rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b) (2011).

The United States Court of Appeals for Veterans Claims clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO, or the Board, must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's hearing loss (i.e., difficulty hearing conversational speech, especially certain speech tones, and difficulty understanding customers over the telephone) are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  As discussed above, the levels of hearing loss that correspond to a 20 percent disability rating contemplate some level of hearing loss with corresponding difficulty hearing in particular situations, and therefore, are the sort of symptoms expected with the Veteran's current level of hearing loss.  For these reasons, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss is denied.  



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


